Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00647-CR

                                       Edward HERNANDEZ,
                                             Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR10559
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 1, 2014

DISMISSED

           On September 18, 2014, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification showing appellant had the right

of appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; see also Daniels

v. State, 110 S.W.3d 174, 175–76 (Tex. App.—San Antonio 2003, order). Appellant’s counsel

filed a response in which he states that he has reviewed the clerk’s record and “can find no right

of appeal” for appellant; counsel concedes that the appeal must be dismissed. In light of the record

presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this
                                                                                          04-14-00647-CR


appeal. TEX. R. APP. P. 25.2(d). The record does not contain a certification that shows appellant

has the right of appeal; to the contrary, the trial court certification in the record states this criminal

case “is a plea-bargain case, and the defendant has NO right of appeal.” The record contains a

written plea bargain, and the punishment assessed did not exceed the punishment recommended

by the prosecutor and agreed to by appellant. Therefore, the record supports the trial court’s

certification that the appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly,

this appeal is dismissed. See TEX. R. APP. P. 25.2(d).


                                                     PER CURIAM

Do not publish




                                                   -2-